Case 16-18688-mdc   Doc 52-2 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit B Page 1 of 5
Case 16-18688-mdc   Doc 52-2 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit B Page 2 of 5
Case 16-18688-mdc   Doc 52-2 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit B Page 3 of 5
Case 16-18688-mdc   Doc 52-2 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit B Page 4 of 5
Case 16-18688-mdc   Doc 52-2 Filed 03/22/19 Entered 03/22/19 14:29:56   Desc
                            Exhibit B Page 5 of 5
